Citation Nr: 0015835	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-02 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1970 to February 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded, in that he has presented a plausible claim. 38 
U.S.C.A. § 5107(a) (West 1997); Proscelle v. Derwinski, 2 
Vet.App. 629, 631-32 (1992); Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  Pursuant to 38 U.S.C.A. § 5107(a) (West 
1997), the Board is obligated to assist the veteran in the 
development of his claim.

The veteran submitted a February 1998 letter from the Office 
of Personnel Management which is to the effect that his 
disability retirement from the United States Postal Service 
had been approved.  The Board is of the opinion that the 
records on which that decision was based should be obtained.  

The October 1998 VA examination revealed diagnoses of PTSD 
and dementia.  In view of these diagnoses the Board is of the 
opinion that additional development is required.  

The veteran's claim for an increased rating for his PTSD was 
received in February 1998.  The regulations pertaining to 
rating psychiatric disabilities were revised effective 
November 7, 1996. 

1.  The RO should furnish the veteran the 
appropriate release of in formation forms 
in order to obtain copies of any private 
and VA medical records pertaining to 
current treatment for his psychiatric 
illness.  The RO should also inform the 
veteran that he has the opportunity to 
submit any additional evidence in support 
of his claim.

2.  The RO is requested to take the 
appropriate action to obtain a copy of 
the records on which the approval of the 
veteran's disability retirement were 
based.

3.  The RO should obtain copies of any 
additional treatment record from the VA 
medical facility in Jackson, Mississippi 
from February 1998 to the present.

4.  The veteran should be afforded an 
examination by a psychiatrist and 
psychological testing to determine the 
nature and severity all mental disorders, 
to include dementia.  The claims folder, 
a copy of the revised rating criteria for 
mental disorders, and a copy of this 
Remand are to be furnished to the 
examiners for review prior to the 
examination.  All testing deemed 
necessary should be performed.  If a 
mental disorder(s), to include dementia 
in addition to the service connected PTSD 
is diagnosed, it is requested that the 
psychiatrist to the extent possible 
identify the symptoms and findings which 
are attributable only to the service 
connected disability.  If the symptoms 
and findings cannot be differentiated, 
the examiner should so state.  It is 
requested that the examiner assign a 
numerical code under the GAF provided in 
the Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  A complete 
rational for any opinion expressed should 
be included in the examination report.

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue in 
appellate status utilizing the rating 
criteria which became effective in 1996.

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case, to include the revised rating criteria 
for mental disorders for rating percentages to 100 percent, 
and an opportunity to respond.  The case should thereafter be 
returned to the Board for further consideration, as 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


